IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James Maransky, Kevin Baird,              :
Moyer Street Associates, LP, FT           :
Holdings LP, Icehouse LLC,                :
and EPDG LP                               :
                                          :
              v.                          : No. 559 C.D. 2018
                                          :
John Scott,                               :
                     Appellant            :

                                    ORDER

              NOW, May 21, 2019, having considered appellant’s application for

reargument and appellees’ answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge